UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6179


GREGORY GREEN,

                    Petitioner - Appellant,

             v.

DAVID DUNLAP, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. R. Bryan Harwell, District Judge. (0:16-cv-00846-RBH)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se. Donald John Zelenka, Senior Assistant Attorney
General, Caroline M. Scrantom, Alan Wilson, OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Green seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2254 (2012) petition for failure to exhaust state court remedies. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the

district court denies relief on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El

v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484–85.

       We have independently reviewed the record and conclude that Green has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2